         Case 1:17-cv-02139-KBJ Document 110 Filed 09/11/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA


   STATE OF MARYLAND, et al.,

                                          Plaintiffs,

                                  v.
                                                                Civil Action No. 17-cv-2139-KBJ
   UNITED STATES DEPARTMENT OF
   EDUCATION, et al.,

                                          Defendants.


                                         NOTICE OF APPEAL

       Plaintiffs the State of New York, the State of Hawaii, the State of Vermont, and the

State of Virginia, hereby appeal the Court’s June 26, 2020, Order, ECF No. 106, and the

Court’s July 17, 2020, Memorandum Opinion, ECF No. 107, to the United States Court of

Appeals for the District of Columbia Circuit.


Respectfully submitted,


LETITIA JAMES                                           CLARE E. CONNORS
Attorney General                                        Attorney General
State of New York                                       State of Hawaii

/s/ Carolyn Fast                                        /s/ Mana Moriarty
Carolyn Fast                                            Mana Moriarty
Assistant Attorney General                              Deputy Attorney General
Office of the New York State Attorney General           425 Queen Street
28 Liberty St                                           Honolulu, HI 96813
New York, NY 10005                                      808-586-1180
212-416-6250                                            mana.moriarty@hawaii.gov
Carolyn.Fast@ag.ny.gov
         Case 1:17-cv-02139-KBJ Document 110 Filed 09/11/20 Page 2 of 2




THOMAS J. DONOVAN, JR.                   MARK R. HERRING
Attorney General                         Attorney General
State of Vermont                         State of Virginia

/s/ Christopher J. Curtis                 /s/ Samuel T. Towell
Christopher J. Curtis                     Samuel T. Towell
Chief, Public Protection Division         Deputy Attorney General, Civil Litigation
Office of the Attorney General            Barbara Johns Building
State of Vermont                          202 N. Ninth St.
109 State Street                          Richmond, Virginia 23219
Montpelier, VT 05609                      (804) 786-6731
802-828-5586                              stowell@oag.state.va.us
Christopher.Curtis@vermont.gov
